Case 1:20-cv-01260-DCJ-JPM Document 19 Filed 04/21/21 Page 1 of 1 PageID #: 306




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

NOH HAILE #A201-682-813,                    CIVIL DOCKET NO. 1:20-CV-01260-P
Plaintiff

VERSUS                                      JUDGE DAVID C. JOSEPH

WILLIAM BARR,                               MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                   PEREZ-MONTES


                                   JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 17], after a de novo review of the record, noting

 the absence of objection thereto and the Defendant’s Response [ECF No. 16], and

 concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

 Corpus Under 28 U.S.C. § 2241 [ECF No. 1] and Amended Petition [ECF No. 8] are

 DENIED and DISMISSED WITHOUT PREJUDICE.

       THUS, DONE AND SIGNED in Chambers on this 21st day of April 2021.



                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
